Name: Decision 3/76 of the ACP-EEC Council of Ministers of 14 July 1976 derogating from the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain products of the textile industry
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-08-04

 Avis juridique important|21976D0804(01)Decision 3/76 of the ACP-EEC Council of Ministers of 14 July 1976 derogating from the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain products of the textile industry Official Journal L 210 , 04/08/1976 P. 0022DECISION 3/76 OF THE ACP-EEC COUNCIL OF MINISTERS of 14 July 1976 derogating from the concept of "originating products" to take account of the special situatiion fo Mauritius with regard to certain products of the textile industryTHE ACP-EEC COUNCIL OF MINISTERS.Having regard to the ACP-EEC Convention of LomÃ © signed on 28 February 1975, hereinafter called "the Convention", and in particular Article 9 (2) thereof,Whereas Article 27 of Protocol 1 to the Convention, concerning the definition of the concept of "originating products" and methods of administrative cooperation, provides for derogations from the rules of origin, notably to facilitate teh development of existing industries or the creation of new industries;Whereas the ACP States have submitted a request from the Government of Mauritius for a two-year derogation from the definition set out in the said Protocol for textile products manufactured in that State; whereas a one-year derogation which could be extended for a further year it necessary should also satisfy this request.Whereas the Customs Cooperation Committee has adopted a report on the said request, in accordance with Article 27 of Protocol 1.Whereas in order to take account of the special situation of Mauritius and to enable the industrial sectors concerned to set up new industrie which necessitate derogations from the said Protocol for a period of not more than two years, provision should be made for a derogation from the definition set out in the said Protocol:Whereas the quantity covered by the derogation should be split up among the Member States of destination.HAS DECIDED AS FOLLOWSArticle 1By way of derogation from the special provisions of List A in Annex II to Protocol 1, textile products, manufactures in Mauritius and talling within tariff heading No ex 55.09 "unbleached woven fabrics of cotton", shall be considered as originating in Mauritius under the conditions set out below.Article 2This derogation shall cover a quantity of 832 metric tons of unbleached woven fabrics of cotton falling within tariff heading No ex 55.09 imported into the Community between 1 August 1976 and 31 July 1977, this quantity being allocated as follows:(in metric tons)Germany // 224.64Benelux // 83.2France // 158.08Italy // 116.48Denmark // 58.24Ireland // 8.32United Kingdom // 183.04Article 3Movement certificates EUR. 1 issued pursuant to this Decision shall be endorsed with one of the following phrases:- "marchandises originaires en vertu de la dÃ ©cision n º 3/76 du Conseil des ministres ACP- CEE";-"Ursprungswaren gemass Beschluss Nr. 3/76 des AKP-EWG Ministerrates";- "merci originarie in virtu della decisione n. 3/76 del Consiglio dei ministri ACP-CEE";- "goederen van oorsprong uit hoofde van Besluit 3/76 van de ACS-EEG-Raad van Ministers";- "originating products by virtue of Decision 3/76 of the ACP-EEC Council of Ministers";- "varer med oprindelsesstatus i henhold til AVS-EOEF-ministerraadets afgoerelse nr. 3/76".This endorsement shall be entered under the heading "Remarks".Article 4Mauritius shall ensure that exports to each of the Member States do not exceed the quantities stipulated in Article 2.The competent authorities of Mauritius shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR. 1 have been issued pursuant to this Decision, indicating the Member States of destination.Article 5The ACP States, the Member States and the Community shall each take the measures required to implement this Decision.Article 6This Decision shall enter into force on 1 August 1976. It shall be applicable until 31 July 1977. The ACP-EEC Council of Ministers may decide to extend it until 31 July 1978 should examination reveal that this is necessary.Done at Brussels, 14 July 1976.The President of theACP-EEC Council of MinistersKING